June 30, 2006


Mr. Kevin Wayne Cole
Cole & Powell, P.C.
400 West 15th Street, Suite 304
Austin, TX 78701
Ms. LaNelle L. McNamara
LaNelle L. McNamara, P.C.
1921 Austin Ave.
Waco, TX 76701

RE:   Case Number:  04-1113
      Court of Appeals Number:  10-03-00214-CV
      Trial Court Number:  2002-1959-3

Style:      CITY OF WACO, TEXAS
      v.
      LARRY KELLEY

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and  remands  the  case  to  that  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |
|   |Mr. Brad        |
|   |Neighbor        |
|   |Mr. B. Craig    |
|   |Deats           |